Opinion issued December 23, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00538-CV
                            ———————————
                   IN THE INTEREST OF L.S.G., A CHILD



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-03849J



                          MEMORANDUM OPINION

      Appellant, K.D.R.A., challenges the trial court’s final order terminating her

parental rights to her minor child. Appellant’s appointed counsel has filed a motion

to withdraw and an Anders brief, asserting that the appeal is without merit and

there are no arguable grounds for reversal. See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396 (1967). We affirm the trial court’s judgment and grant counsel’s

motion to withdraw.

         The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal. In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no

pet.).

         Counsel has filed an Anders brief in which he concludes that, after a

thorough review of the record, appellant’s appeal of the termination of her parental

rights is frivolous and without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; In re K.D., 127 S.W.3d at 67. Counsel has certified that he delivered a copy

of the brief to appellant and has informed appellant of her right to examine the

appellate record and to file a response. See In re K.D., 127 S.W.3d at 67. This

Court has sent notice to appellant of her right to review the record and file a pro se

response.1 Appellant has not filed a response.

         We have independently reviewed the entire record and counsel’s Anders

brief. See In re K.D., 127 S.W.3d at 67. We agree with counsel’s assessment that

the appeal is frivolous and without merit.
1
         This Court sent its notifications to appellant at the address provided as her last
         known address in counsel’s motion to withdraw. The notices were returned with
         the following notation written on the envelopes: “return to sender, insufficient
         address, unable to forward.” Appellant has not provided us with any other address.

                                             2
      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.2 Attorney, Donald M. Crane, must immediately send appellant

the required notice and file a copy of the notice with the Clerk of this Court. See

TEX. R. APP. P. 6.5(c).



                                   PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3